Citation Nr: 9917445	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  96-41 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for residuals of 
fracture of the 1st lumbar vertebra, to include degenerative 
arthritis of the lumbar spine, currently evaluated as 40 
percent disabling, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Joseph D. Hughes, private 
attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The appellant is the widow of the veteran, who died on March 
[redacted], 1990.  The veteran served on active duty from September 
1940 to October 1945.  Hs decorations include the Purple 
Heart Medal and three bronze stars for participation tin The 
Rhineland, Ardennes, and Central Europe campaigns during 
World War II, where his military specialty was medium tank 
crewman.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1995 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which entitlement to an 
evaluation in excess of 40 percent disabling was denied for 
degenerative arthritis of the lumbar spine.  

Thereafter, an appeal was perfected as to the claim for an 
increased evaluation for degenerative arthritis of the lumbar 
spine.  Although his claim was subsequently placed on the 
Board's docket, the veteran died prior to appellate decision 
on his claim.  

In a July 1996 Statement of the Case, the RO denied 
entitlement to accrued benefits based on a claim on appeal at 
the time of the veteran's death for an increased evaluation 
for his service-connected degenerative arthritis of the 
lumbar spine, evaluated as 40 percent disabling.  The 
appellant has continued to prosecute this claim on an accrued 
benefits basis.   


FINDINGS OF FACT

1.  By a rating decision dated January 1995, the RO denied 
the veteran's claim for an evaluation in excess of 40 percent 
disabling for degenerative arthritis of the lumbar spine.  
Thereafter, the veteran perfected an appeal as to that the 
January 1995 denial, and he subsequently passed away in March 
1996, during the pendency of his appeal.  His widow timely 
requested benefits on an accrued basis.

2. The evidence in the claims files at the date of the 
veteran's death reflects that the veteran's back disability 
was manifested by a diagnosis of degenerative arthritis, 
L5/S1, with objective findings of tenderness to palpation at 
the L3 through L5 level, forward flexion to 45 degrees; 
backward extension to 10 degrees, lateral flexion to 10 
degrees, and rotation to 20 degrees; with no evidence of 
demonstrable deformity of a vertebral body attributable to 
the service-connected back disability.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 40 
percent disabling are not met for residuals of fracture of 
the left 1st vertebra, to include degenerative arthritis of 
the lumbar spine, on an accrued benefits basis.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321, Part 4, 
Diagnostic Codes 5285, 5292, 5293 (1996).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  The Board notes that claims for 
increased evaluations are generally considered to be well 
grounded, where the disorder was previously service-connected 
and rated and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
original rating.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  

The appellant has not alleged, and the record does not 
indicate, the need to obtain any pertinent records which have 
not already been associated with the claims folder.  It is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist her, mandated by 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), has been 
satisfied.

The applicable criteria, that is 38 U.S.C.A. § 5121 (West 
1991); 38 C.F.R. § 3.1000(a), provide, in pertinent part, 
that periodic benefits authorized under the laws administered 
by the Department of Veterans Affairs, to which a payee was 
entitled at his or her death under existing ratings or 
decisions or those based on evidence on file at the date of 
death, and due and unpaid for a period not to exceed two 
years prior to the last date of entitlement, will be paid to 
the spouse.

Only that evidence in the claims file at the date of the 
veteran's death may be considered with respect to claims 
based on accrued benefits. 38 U.S.C.A. § 5121 (West 1991); 38 
C.F.R. § 3.1000(a) (1998).


Medical Evidence

Service medical records show that the veteran injured his 
back in January 1942, while stationed at Davis-Monthan Field, 
in Arizona.  Hospital records show that he was shoeing his 
horse when the horse jerked its foot and caused the veteran 
to twist his back.  The report of a lumbar spine x-ray, dated 
January 1942, shows findings of several small bone fragments 
over the left first transverse process.  Oblique view 
revealed multiple small bone fragments, apparently split off 
from the left postero superior articular process of the 1st 
lumbar vertebrae.  Treatment records show a diagnosis of 
fracture, simple, complete, left, postero-superior articular 
process of the first lumbar vertebrae.  It was noted that the 
fracture was accidentally incurred, and that the injury was 
received while the veteran was performing his military duties 
as a horseshoer.  

The record indicates that the veteran and the appellant were 
married from November 27, 1946, until the time of his death.  

Pursuant to an October 1959 rating decision, service 
connection was granted for residuals of a back injury, to 
include simple fracture, left posterior-superior articular 
process, 1st lumbar vertebra, healed without residual.  

The report of an October 1959 VA examination shows that on x-
ray of the lumbar spine, both sacro-iliac joints were within 
normal limits.  

The report of an October 1964 VA examination shows that no 
abnormal skeletal changes were found on x-ray of the lumbar 
spine, and on examination of the back there was no 
significant scoliosis or kyphosis.  There was a very mild 
loss of the normal lumbar lordosis, and there was no point 
tenderness or muscle spasm in the veteran's lumbar spine.  
There was some apparent pain on motion in the veteran's back 
and he indicated at the level of the fifth lumbar vertebra 
and the first sacral segment as being the source of his 
discomfort.  The report shows a diagnosis of healed simple 
fracture, left posterior-superior articular process, first 
lumbar vertebra.  

At the time of a May 1976 VA examination, the veteran 
underwent x-rays with particular emphasis on the L-1 area.  
No areas of destruction or abnormal change or contour were 
shown.  There were no abnormal densities.  

A March 1977 medical report shows that on physical 
examination of the back, there was no tenderness and 
paravertebral muscles were normal.  Right sciatic notch 
tenderness was noted.  Straight leg raising was positive on 
the right at 85 degrees, and the veteran had bilateral 
Babinski response.  It was noted that x-rays revealed mild 
osteoporosis of the lumbar spine with degenerative changes in 
numerous facets without evidence of spondylolysis or 
spondylolisthesis.  He did have some disc space narrowing at 
L5-S1.  It was the examiner's assessment that the veteran 
probably had some degenerative disc disease at L5-S1 which 
was intermittently symptomatic but was not causing a 
peripheral neuropathy at this time.  

An April 1977 hospital report shows that the veteran was 
admitted for evaluation of long-standing back and right leg 
pain and weakness of the right ankle.  It was noted that his 
back problem dated back to 1942, when he was shoeing a horse 
in the Army, and he had experienced recurrent trouble with 
the back and leg since that time.  It was noted that a 
myelogram revealed a small bulge seen in the lateral view at 
L4-5 but no gross filling defects or grossly ruptured disc.  
Other studies included a bone scan which was normal and 
electromyography and nerve conduction studies which were 
normal.  A final diagnosis of degenerative lumbar disc 
disease with intermittent mild protrusion was given.  In an 
August 1977 statement, the veteran's neurosurgeon stated that 
he did not have enough of a defect to indicate surgery, so he 
was continued on a conservative treatment program.  

The report of a May 1977 VA examination shows a diagnosis of 
by history, healed fracture of the posterosuperior articular 
facets of the first lumbar vertebra on the left, with no 
evidence of traumatic arthritis at this level on review of 
the films.  A diagnosis of early physiological changes of the 
lumbar spine, in keeping with an individual who is of the age 
of 56, was also given, and it was noted that the 
intervertebral disc spaces were all well preserved on the 
films reviewed.  

In an August 1977 statement, G.H. Wright, M.D., indicated 
that he had been attending to the veteran since February 1974 
for severe pains in the low back and the right leg.  Dr. 
Wright indicated that he had referred the veteran to a 
neurosurgeon for study of possible disc injury.  It was Dr. 
Wright's impression when seen after history and examination 
was of an old lumbar disc injury in 1942, and there was now a 
rather advanced degenerative disc disease.  

The report of a September 1977 VA orthopedic examination 
shows that when the veteran presented for examination, he was 
wearing a lumbosacral corset type brace and was walking with 
a slow, stiff back gait.  On clinical examination, 
the pelvis was level, and there was an almost complete loss 
of the normally expected lumbar lordosis with minimal 
paraspinal muscle spasm.  Range of motion could not be 
elicited or examined because the veteran had been told by the 
surgeon that performed his myelogram that he must keep his 
back stiff and straight.  Straight leg raising was positive 
at 30 degrees on the left and 20 degrees on the right, and 
Achilles reflexes were bilaterally markedly depressed and 
rated at 1+.  Diagnoses included degenerative arthritis, 
mild, lumbar spine; and degenerative disc disease, L5-S1, 
with neurological findings as indicated.  

The report of the September 1977 lumbar spine x-ray shows 
that no abnormality was revealed except for a slight 
generalized osteoporosis.  No significant degenerative change 
was noted.  

Pursuant to an October 1977 rating decision, the veteran's 
grant of service connection for the residuals of an in-
service low back injury was expanded to include degenerative 
arthritis of the lumbar spine at L5-S1 (previously diagnosed 
as simple fracture, left posterior superior articular 
process, first lumbar vertebra, healed).  

In a January 1978 statement, G.H. Wright, M.D., indicated 
that he had continued to treat the veteran, who had been 
unable to work due to pains in his back and his leg.  It was 
noted that he wore a lumbar back brace extending to the mid-
thoracic area, and there was a rather severe degenerative 
disc disease with intermittent disc protrusion as 
demonstrated with myelogram.  

The report of a March 1978 VA orthopedic examination shows a 
diagnosis of physiological change of the lumbar spine, 
characterized by mild spurring and lipping.  The report of a 
lumbar spine x-ray, taken in March 1978, shows that there was 
still a minimal amount of contrast in the lumbosacral spinal 
canal.  Disc spaces were preserved, and bones were slightly 
osteoporotic.  No other significant changes were seen.  

A VA hospital summary, dated July 1994, shows a primary 
diagnoses of malignant mesothelioma, with complications which 
included supraventricular tachycardia, chronic obstructive 
pulmonary disease, asbestos exposure, and pleural effusion.  

The report of a December 1994 VA compensation and pension 
examination shows that the veteran complained of intermittent 
pain in the lower back without radiation, for which he took 
Tylenol on an as needed basis as treatment with moderate 
relief.  He reported that he occasionally sits in a tub of 
hot water for pain relief as well.  He described increased 
pain with bending, lifting, standing, walking, climbing 
stairs, and weather changes, as well as occasional numbness 
of the right leg.  It was noted that he wears a brace every 
two or three months, and he is in a wheelchair when he has to 
walk very far.  He did not engage in any sort of exercise 
program and spent the day sitting around the house watching 
television.  

On physical examination of the lumbar spine, there was 
tenderness to palpation at the L3 through L5 level and 
midline.  He rose with difficulty from his wheelchair and was 
unable to walk without help.  Forward flexion was to 45 
degrees; backward extension was to 10 degrees; lateral 
flexion was to 10 degrees; and rotation was to 20 degrees.  
Strength was diminished 50 percent in the right lower 
extremity.  Sensation was intact, and deep tendon reflexes 
were 1+ on the right and 2+ on the left.  He had a negative 
straight leg raise and Babinski.  

The report shows a final diagnosis of degenerative arthritis, 
L5/S1.  The report of lumbar spine x-rays shows that the bone 
density was decreased associated with minimal biconcave 
formation of several vertebral bodies.  The joint spaces were 
unremarkable as were the posterior vertebral elements.  An 
impression of moderate osteopenia was given.  

In a statement dated May 1995, a private physician, James O. 
Turbeville, M.D., indicated that the veteran was totally 
disabled because of degenerative disc disease and disabling 
painful arthritis of his lumbar spine.  Dr. Turbeville 
indicated that the veteran's back problems began when he was 
in the service, and it was his belief that the veteran was 
100 percent disabled and needed to be re-evaluated as far as 
his service-connected disability.  

In June 1995, the veteran was afforded a hearing before a 
local officer at the North Little Rock RO.  He testified that 
he has pain in his right leg which comes and goes, and the 
leg just gets numb.  The veteran's wife testified that her 
husband has fallen because his leg just gives way on him.  
She also testified that the veteran is unable to walk unless 
someone helps him, and she indicated that his doctor also 
believed that his back was causing his problems.  It was 
noted that the veteran was in a wheelchair, and his wife 
indicated that this was a routine thing because of his back 
and she would say that he would definitely need the 
wheelchair even if he didn't have cancer.  She also stated 
that she had to close her gift shop because she has to be in 
the home fixing his meals and in case he worsened.

The veteran indicated that he also used a walker which he 
uses to go to the bathroom and to walk around the room.  He 
stated that he gets up sometimes and goes backwards instead 
of forwards.  He also testified that the back pain stays 
there pretty much all the time, and his back gets numb.  The 
veteran's daughter testified that the veteran is not able to 
get up and walk and he can't motivate to get out of a chair 
very well by himself.  The daughter attributed this problem 
to his problems with his back and right leg.  In closing, the 
veteran's representative argued that the veteran had 
radiation of pain down the right leg whether it be sciatic 
nerve pinch and that when the leg gives way, he falls.  Thus, 
it was requested that the veteran be given the maximum 60 
percent evaluation under Diagnostic Code 5293.  

In a statement dated August 1995, the veteran indicated that 
there is pain in his back all the time and it was getting 
worse.  He also stated that he had an aid 1 hour a day and 
the rest of the time his wife cared for him.  According to 
the veteran, his doctors gave him pain medication and that 
was all they could do for his back.  

The death certificate indicates that the veteran died at his 
residence on March [redacted], 1996.  The certificate lists 
mesothelioma as the immediate cause of death.  

In a statement dated August 1997, Dr. Fletcher confirmed that 
he treated the veteran for lumbar disc protrusion at L4-5 
with arthritis and nerve root compression; that the veteran 
underwent a myelogram in April 1977; and the veteran was 
treated conservatively with back support.  

In March 1999, the appellant was afforded a videoconference 
hearing before a member of the Board.  The appellant's 
representative argued that the findings made by the RO at the 
time of an earlier hearing were clearly erroneous.  He 
indicated that the evidence of record at that time was 
sufficient to have allowed an increased of 40 percent to 60 
percent to have taken place.  The representative also 
contended that the fractures of the vertebrae which occurred 
during the veteran's period of active service are ultimately 
what led to degenerative arthritis as well as intervertebral 
disc syndrome, as these diagnoses were directly related to 
the injuries during his military service.  The representative 
also summarized the medical evidence of record, with emphasis 
on medical records from the 1970's showing diagnoses of 
degenerative disc disease, as well as recent medical findings 
of limited motion in the lumbar spine, which the 
representative cited as evidence for sciatic and neurological 
deficit.  

The appellant testified that the veteran had been complaining 
of a back condition for over 50 years, and that he had 
attempted to obtain treatment for the back condition from VA 
several times.  She indicated that the veteran had to go to 
private physicians because he could not receive treatment or 
relief from VA.  It was her contention that VA essentially 
ignored the fact that the veteran had a back condition.  In 
her opinion, the veteran was probably entitled to 100 percent 
disability at the time of his death, as she was only asking 
for an increase of 20 percent it was her belief that they had 
adequately justified the increase.  

She also testified that the veteran stopped working in the 
mid-1970's, and that he was doing construction work prior to 
that time.  The appellant stated that he did not resume full 
time employment thereafter and was on disability Social 
Security for his heart for all that time and until his death.  
She also indicated that after late 1993 and mid-1994, the 
veteran was seeing a medical professional (Dr. Turbeville) 
for treatment of his heart condition and a back condition.  
She further indicated that no office records were available 
from Dr. Turbeville as his storage warehouse burned down in 
1996.  


Analysis

The Board has considered only the medical evidence which was 
of record in the claims files at the date of the veteran's 
death, in accordance with 38 U.S.C.A. § 5121 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.1000 (1998).  The medical findings 
have been compared to the criteria in the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (1996). In so doing, it 
is our responsibility to weigh the evidence before us. 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

For accrued benefits purposes, disability evaluations are 
determined by comparing the veteran's present symptomatology 
with the criteria found the Schedule for Rating Disabilities 
(Schedule), which were effective at the time of the veteran's 
death.   38 U.S.C.A. § 1155 (West 1991 & Supp. 1996); 
38 C.F.R. Part 4 (1996).  In making a determination in this 
case, the Board has carefully reviewed the pertinent medical 
evidence, including the veteran's entire medical history in 
accordance with 38 C.F.R. § 4.1 and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1996).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1996).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1996).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1996).  See also DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  In making its determination in 
this case, the Board has carefully considered the claim in 
light of the provisions of 38 C.F.R. §§ 4.40, 4.59, (1996) 
and DeLuca. 

The criteria for evaluation of residuals of a vertebra 
fracture are set forth in the Schedule in Diagnostic Code 
5285.  According to the schedular criteria in effect at the 
time of the veteran's death, an evaluation of 60 percent 
disabling is warranted for residuals manifested by abnormal 
mobility requiring neck brace (jury mast), without cord 
involvement.  An evaluation of 100 percent disabling is 
warranted with cord involvement, bedridden, or requiring long 
leg braces.  In other cases, residuals of vertebra fracture 
are to be rated in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  

The criteria for evaluation of limitation of motion of the 
lumbar spine are set forth in Diagnostic Code 5292.  
Diagnostic Code 5292 provides disability evaluations based on 
objective evidence of limitation of motion of the lumbar 
spine which is slight (10 percent disabling), moderate (20 
percent disabling), and severe (40 percent disabling).   

The appellant and her representative have argued that a 60 
percent evaluation would be warranted for the veteran's low 
back disability under Diagnostic Code 5293.  Diagnostic Code 
5293 provides disability evaluations in excess of 40 percent 
disabling for intervertebral disc syndrome, based on 
objective evidence of a pronounced disability manifested by 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to site 
of diseased disc, with little intermittent relief (60 percent 
disabling).  

The Board notes that the veteran suffered a fractured 
vertebra during his active service, and it was for the 
residuals of that fracture that service connection was 
originally granted for a back disability in 1959.  As such, 
the Board has considered application of the diagnostic 
criteria found in Diagnostic Code 5285, which pertains to 
residuals of vertebra fracture.  Without cord involvement and 
with abnormal mobility requiring neck brace (jury mast), 
Diagnostic Code 5285 provides an evaluation of 60 percent 
disabling.  An evaluation of 100 percent disabling is 
warranted where the evidence shows cord involvement, that the 
veteran is bedridden, or that long leg braces are required.  
In other cases, Diagnostic Code 5285 provides evaluations in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of the vertebral 
body.  

Diagnostic Code 5292 provides disability evaluations based on 
objective evidence of limitation of motion of the lumbar 
spine which is slight (10 percent disabling), moderate (20 
percent disabling), and severe (40 percent disabling).  

Having reviewed the evidence, the Board has concluded that 
the schedular criteria for an evaluation in excess of 40 
percent disabling have not been met for the veteran's low 
back disability.  Specifically, the evidence indicates that 
at the time of death, this back disability was evaluated as 
40 percent disabling, which is the highest evaluation 
allowable under Diagnostic Code 5292, which pertains to 
limitation of motion of the lumbar spine.  With regard to the 
diagnostic criteria found in Diagnostic Code 5285, the 
evidence does not demonstrate abnormal mobility, that the 
veteran required long leg braces, or cord involvement 
attributable to the residuals of a 1st lumbar vertebra 
fracture which he sustained during his active service in 
1942.  

Alternatively, Diagnostic Code 5285 provides for an 
evaluation of 10 percent disabling in addition to ratings 
based on limited motion or muscle spasm; however, the 
additional 10 percent rating is only warranted where 
demonstrable deformity of the vertebral body is identified as 
a residual of the vertebra fracture.  While the 1994 VA 
examination shows findings of decreased bone density with a 
diagnosis of moderate osteopenia, there is no medical 
evidence of a demonstrable deformity of the vertebral body 
attributable to the residuals of the traumatic back injury 
(to include vertebral fracture) which the veteran sustained 
in 1942.  While the diagnosis of osteopenia represents 
abnormal bone structure in the veteran's back, loss of bone 
density has not been shown to be related to the residuals of 
the veteran's 1942 vertebra fracture such that the added 10 
percent rating contemplated under Diagnostic Code 5285 would 
be warranted in this instance.  

The appellant's representative has argued that a 60 percent 
evaluation would be warranted for the veteran's low back 
disability under Diagnostic Code 5293, which pertains to 
intervertebral disc syndrome.  The Board notes, however, that 
the veteran's grant of service connection for residuals of a 
vertebra fracture has been expanded to include only 
degenerative arthritis at L5-S1.  The degenerative disc 
disease (which was initially diagnosed in the 1970's) has not 
been shown to be etiologically related to the vertebral 
fracture residuals for which service connection was granted.  
Thus, it would not be appropriate to evaluate the veteran's 
back disability according to the criteria found in  
Diagnostic Code 5293, as intervertebral disc syndrome has not 
been found to be one of the veteran's service-connected 
disabilities.   

The Board notes that the veteran complained of pain and 
numbness, difficulty walking, and difficulty getting up from 
seated positions.  Furthermore, the objective findings at the 
time of the 1994 VA examination demonstrated significant 
limitation of motion in the lumbar spine, along with a 
diagnosis of degenerative arthritis at L5-S1, which the 
veteran's physician characterized as "disabling painful 
arthritis."  However, at the time of his death, the veteran 
was in receipt of the maximum disability evaluation allowable 
for limitation of the lumbar spine which is shown to be 
severe.  In the Board's view, therefore, the 40 percent 
disability evaluation is consistent with the disability 
picture presented at the time of the veteran's death.  

Careful and sympathetic consideration has been given to the 
appellant's claim, however, the Board finds that the balance 
of the medical evidence of record at the time of the 
veteran's death does not provide a basis for the assignment 
of an evaluation in excess of 40 percent disabling for his 
service-connected back disability under any of the pertinent 
diagnostic criteria.  Accordingly, the appellant's claim for 
an increased evaluation for accrued benefits purposes is 
denied.  








ORDER

Entitlement to an evaluation in excess of 40 percent 
disabling is denied for residuals of fracture of the 1st 
vertebra, to include degenerative arthritis, for accrued 
benefits purposes.   



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

